Citation Nr: 0814976	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-34 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was last before the Board in October 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible evidence that the veteran's claimed 
in-service stressor occurred.

3.  The veteran does not have PTSD caused by an event that 
occurred in service.

4.  A chronic, acquired psychiatric disorder other than PTSD, 
to include bipolar disorder, was not present in service or 
manifested until years thereafter.


CONCLUSION OF LAW

An acquired psychiatric disability, to include bipolar 
disorder and PTSD, was not incurred or aggravated during 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in letters dated in June 2002, April 2005, 
October 2006, and March 2007, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in October 2006.  The claim was last readjudicated in October 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, lay statements, records from the Social Security 
Administration, and post-service medical records and 
examination reports.  

In summary, the veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, submitting 
release forms, medical records, and lay statements to support 
his claim.  There has been extensive development in this 
case, including treatment records dating close in time to 
service.  Moreover, the veteran's representative has provided 
statements, including one in October 2000, reflecting actual 
knowledge of the information and evidence needed to 
substantiate the claim.  Thus, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  The veteran has 
been provided a meaningful opportunity to participate in the 
claims process and has done so.  Any existing notice error is 
therefore harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The veteran asserts that his acquired mental disorder had its 
inception during his brief tour of active service.  
Specifically, he claims that he was constantly harassed, and 
even assaulted, by his superior noncommissioned officer, who 
encouraged the veteran's fellow troops to harass and beat him 
as well.  The veteran asserts that, on one occasion, a 
blanket was thrown over him, he was beaten, and that he 
injured his knee during the incident.  He was told to tell 
medical authorities that he tripped in the barracks and was 
threatened with further harm if he did not.  As a result, the 
veteran asserts, after he was returned to his unit following 
treatment for his knee, he experienced a breakdown, with a 
suicide attempt by taking pills.  He reported that he was 
taken to the emergency room, had his stomach pumped, and 
spent the night in the hospital.

The record contains medical evidence indicating a diagnosis 
of bipolar disorder and PTSD related to military trauma.  
However, there is nothing in the claims file that supports a 
finding that any in-service assault, beating, or harassment 
took place.  In fact, the Board notes that the veteran's 
psychiatric diagnoses were first related to childhood trauma 
and not to any military assault or trauma.  Specifically, the 
medical evidence reflects that, beginning in 1976, the 
veteran has had numerous hospitalizations due to his mental 
disorder.  The various reports of his treatment reflect that 
he related a traumatic childhood, which included abuse by his 
father and an incident where he suffered burns over most of 
his body.  That incident required several surgeries and skin 
grafts which left him permanently disfigured physically and 
mentally traumatized.  As a result of the burn scar 
residuals, the veteran related that he was teased and picked 
on in school because he was different.  He also sustained an 
accidental gunshot wound to his stomach prior to his 
enlistment that required surgery.  Further, he grew up in a 
dysfunctional family environment, where he felt unloved and 
rejected, especially by his father.  One narrative summary 
reflects that the veteran had been an alcohol abuser since 
age 17, and he informed his providers that he had been 
anxious all of his life.  

The veteran was first diagnosed with bipolar disorder in 1986 
and with PTSD in 1989, more than 10 years after he was 
discharged from service.  Prior to that, the medical evidence 
contains only diagnoses of a personality disorder.  The Board 
notes that a personality disorder is not a disability for 
which compensation can be established.  38 C.F.R. § 3.303(c).  

The August 1989 medical record diagnosing PTSD is silent with 
respect to complaints of military trauma.  Instead, the 
diagnosis is related to childhood trauma.  It was noted he 
kept having flashbacks relating to the burn incident.  The 
Board finds it pertinent that the veteran did not mention the 
alleged in-service assaults to any medical personnel until 
after he filed his claim for a mental disorder in December 
2000.  Importantly, the first diagnosis of PTSD related to 
military service, which was in March 2006, was based solely 
on the veteran's self-reported account of the alleged in-
service assault(s).  As noted above, the medical evidence 
prior to December 2000 reflects that the veteran spent the 
bulk of the therapy sessions discussing difficulties with 
childhood trauma, and a 2001 entry noted complaints of 
flashbacks and nightmares relating to his burn incident as a 
child.  

It is significant that there is a gap of more than fifteen 
years between the time the veteran was first diagnosed with 
PTSD and bipolar disorder and the time that either disorder 
was attributed to the veteran's self-reported history of 
military trauma.  It is even more important to note that 
there is simply no credible evidence to show that such any 
in-service assault occurred.  In this regard, the Board 
observes that the veteran's service records are negative for 
any complaints regarding the alleged assaults.  With respect 
to the veteran's contention that his knee was injured as a 
result of one of the assaults, the service medical records 
confirm a knee injury and subsequent surgery as treatment.  
His service records also reflect that, at the time of his 
injury, he was pending administrative discharge due to his 
negative attitude towards military service, but the knee 
injury and the treatment for it delayed the discharge action.  
The medical reports reflect that the veteran reported that he 
injured his knee when he tripped over a footlocker in the 
barracks.  Physical examination associated with his admission 
for knee surgery revealed no findings which would have 
indicated prior violence.  Moreover, he consistently reported 
the circumstances of falling over the footlocker as the 
source of his injury throughout the post-service years in 
private treatment records, until the current iteration of his 
claim.  Despite numerous opportunities to relate the claimed 
in-service beating and harassment once he was discharged from 
service, it was not until recently that the veteran claimed 
that he was the victim of harassment and assault in service.  
The veteran had no difficulty reporting being beaten or 
teased as a child in the post service reports, however.  

Likewise, the veteran's service personnel records contain no 
mention of any personal assault.  As indicated above, the 
veteran's service personnel records show that in December 
1974 the veteran was discharged for his lack of motivation 
and negative attitude.  It was noted that he had had 
sufficient time for improvement since receiving in-service 
counseling, but no improvement had been noted.  The December 
1974 mental health counseling records note that the veteran 
stated that he had possible "brain damage" and that he 
could not relate to military life.  He also stated that his 
mind was not functioning properly.  A December 1974 Army 
Hospital record notes that the veteran had no mental defect, 
disease or derangement which would cause him to fail to 
understand the difference between right and wrong.  The 
diagnosis was immature personality.  The psychiatrist 
commented that the veteran is not mature enough for the 
military; that he is unable to cope with stress, and that he 
is very anxious and depressed.  The examining psychiatrist 
also opined that his behavior reflected a long-standing, 
deeply ingrained personality disorder.  Expeditious 
separation from the service was recommended.  

In sum, the Board finds that the lack of evidence of his 
claimed stressors in service records and his failure to 
mention any in-service beatings or harassment in the 
treatment records following service, despite providing 
detailed information concerning pre-service abuse, 
harassment, and trauma until contemporaneous in time with his 
recent claim for service connection negatively impacts the 
credibility of his current assertions.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

The Board recognizes that the record contains medical 
evidence indicating a diagnosis of PTSD and/or bipolar 
disorder based on the claimed in-service assault(s) and/or 
harassment.  Additionally, the Board notes that the October 
2007 VA fee-basis examination report states that the 
veteran's personality disorder preexisted service, but was 
exacerbated by the beatings, harassment and other trauma in 
service such that it worsened and resulted in PTSD.  However, 
the medical evidence favoring the veteran's claim is based 
primarily on the history provided by the veteran, and that 
this history has been found to be not credible.  When a 
medical opinion relies on the veteran's rendition of his own 
medical history, the Board is not bound to accept the medical 
conclusions, as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 229, 223 (1993).  Similarly, medical statements that 
accept a veteran's report as credible and relate his 
psychiatric disorder to an unverified event experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and bipolar disorder.  As such, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired mental 
disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


